October   22,   1962


Hon. Louis Grump, Chairman
Cost of Government Study Committee
Austin, Texas
                                  Opinion     No. W-1459

                                 Re:    Whether It would be necessary,        if
                                        a new constitution    were drafted
                                        that a full   wording of such draht
                                        be advertised    and published   ver-
Dear Mr. Crump:                         batim, and related    questions.

               Your recent   requestfor     opinion   addressed     to this   of-
fice    contains   the following     questions:

               “a .  If a new State Constitution      were drafted
        by a duly authorized      constitutional    convention
        would it be necessary      for the full    wording of this
        draft   to be advertised     and published   verbatim     in
        newspapers     of general  circulation    in this State,
        as is currently     the case with proposed      constitu-
        tional    amendments?

               “b.   If newspaper circulation       of this draft
        constitution      is not necessary,    are any other methods
        of advertising,      promotion,   or publication    authorized
        or required     in the Statutes     or the present Texas
        Constitution?”

              An inspection   of the Constitution    and statutes   reveals
that there Is no method provided        for a revision   of the present
Constitution,     and also that there Is no constitutional        or statu-
tory method prescribed      for publication     of the proposed revision.

               Section    1 of Article   XVII in providing        for   amending
the    Constitution      states as follows:

                Wet tfon 1.   The Legislature,   at any biennial
        session,    by a vote of two-thirds    of all the members
        elected    to each House, to be entered     by yeas and
        nays on the journals,      may propose amendments to the
        Constitution,     to be voted upon by the qualified
        electors    for members of the Legislature      which pro-
        posed amendments shall      be duly published   once a
Hon. Louis    Grump, page 2      (WW-1459)



      week for four weeks, commencing at least              three
      months before     an election,     the time of which
      shall   be specified    by the Legislature,         in one
      weekly newspaper of each county,          in which such
      a newspaper may be published;          and it shall     be
      the duty of the several        returning    officers     of
      said election,      to open a poll for,      and make re-
      turns to the Secretary        of State,   of the number
      of legal   votes cast at said. election          for and
      against   said amendments; and if more than one
      be proposed,     then the number of votes cast for
      and against    each of them; and if it shall ap-
      pear from said return,        that a majority       of the
      votes cast,    have been cast in favor         of any
      amendment, the said amendment so receiving              a
      majority   of the votes cast,       shall become a
      part of this Constitution,         and proclamation
      shall be made by the Governor thereof .I’

           In deciding  whether or not the publication    provided
for above,  for amendments, shall be applicable     to the revision
of the Constitution,   we must construe the word “amendment.”
Corpus Juris Secundum makes the following    distinction   between
an amendment and a revision:

             “Every proposition     which effects   a change in
      a constitution,     or adds or takes away from it,       is
      an amendment, and remains as such until         the author-
      ity which voted it in shall vote it out, while a
      revision    implies  a reexamination    and restatement     of
      the constitution,     or some part of it,     in a corrected
      or improved form.      . . .I’ 16 C.J.S.    37, Constitutional
      Law, Sec. 7.

It is therefore    our opinion,   and you are so advised,      that Arti-
cle XVII of our Constitution      pertains  to amendments only, and
not to a revision,    and that the method of publication         therein
described   in its unamended form, does not govern the method of
publication   to be used to accomplish     a revision.      It follows
that there is no procedure      in the present   Constitution     for ad-
vertisement   or publication    of a proposed revision.

              In response   to your second question,     we find no pro-
visions    for advertising,     promotion or publication    in either  the
statutes     or the Constitution.

            However,    a duly authorized    constitutional         convention,
as representatives      of the people,    has the authority         to provide
Hon. Louis   Grump, page 3     (bhf-1459)



the mode of advertising   and publishing      a proposed   constitutional
revision   in the absence   of constitutional      or statutory    direc-
tives.   &ee 16 C.J.S.  29-60 Constitutional       Law, ?% 4-5-6-7-8-g-
10.



           If a new State Constitution       were drafted,    there
      is no provision  in the present      Constitution    or stat-
      utes which provides    for publication     in newspapers    of
      the proposed revision.

                                    Yours   very   truly,

                                    WILL WILSON
                                    Attorney General        of   Texas


                                    &k/&4
                                        Fred D. Ward
FDW:wb                                  Assistant

APPROVED:

OPINION COMMITTEE

W. V. Geppert,     Chairman
L. P. Lollar
Sam Stone
Tom Peterson

REVlXWEDFORTREATTORNEYGENERAL

By:   Leonard    Passmore